Exhibit 10.1

Execution Version

AMENDMENT NO. 2

AMENDMENT NO. 2, dated as of September 22, 2016 (this “Amendment”), to the Loan
Agreement dated as of April 29, 2016, as amended by Amendment No. 1, dated as of
August 17, 2016 (as further amended, supplemented, amended and restated or
otherwise modified from time to time) (the “Loan Agreement”) among WESTERN
DIGITAL CORPORATION, a Delaware corporation (the “Borrower”), each lender from
time to time party thereto (collectively, the “Lenders” and individually, a
“Lender”), JPMORGAN CHASE BANK, N.A., as Administrative Agent (in such capacity,
the “Administrative Agent”) and Collateral Agent and the other parties
thereto. Capitalized terms used and not otherwise defined herein shall have the
meanings assigned to them in the Loan Agreement.

WHEREAS, Section 2.16 of the Loan Agreement provides that the Borrower may, by
written notice to the Administrative Agent, incur Refinancing Term Loans, the
proceeds of which are used to refinance in whole or in part any Class of Term
Loans pursuant to Section 2.8(c)(i) of the Loan Agreement, by entering into
Refinancing Amendments with Lenders willing to provide such Refinancing Term
Loans;

WHEREAS, the Borrower desires, pursuant to Section 2.16(a) of the Loan
Agreement, to create a new Class of Euro Term B-1 Loans (as defined herein)
under the Loan Agreement having identical terms with and having the same rights
and obligations under the Loan Documents as, and in the same aggregate principal
amount as, the Euro Term B Loans (after giving effect to the Prepayment), as set
forth in the Loan Agreement and Loan Documents, except as such terms are amended
hereby;

WHEREAS, each Euro Term B Lender that executes and delivers a consent
substantially in the form of Exhibit A hereto (a “Consent”) to exchange all (or
such lesser amount allocated to it by the Administrative Agent) of its Euro Term
B Loans outstanding after giving effect to the Prepayment for Euro Term B-1
Loans upon effectiveness of this Amendment and thereafter become a Euro Term B-1
Lender, shall be deemed have consented to this Amendment;

WHEREAS, each Person that executes and delivers a joinder to this Amendment
substantially in the form of Exhibit B (a “Joinder”) as an Additional Euro Term
B-1 Lender will make Euro Term B-1 Loans in the amount set forth on the
signature page of such Person’s Joinder on the effective date of this Amendment
to the Borrower, the proceeds of which will be used by the Borrower to repay in
full the outstanding principal amount of Non-Exchanged Euro Term B Loans (as
defined herein);

WHEREAS, J.P. Morgan Securities LLC (“J.P. Morgan”), Merrill Lynch, Pierce,
Fenner & Smith Incorporated (“Merrill Lynch”), Credit Suisse Securities (USA)
LLC (“CS Securities”), RBC Capital Markets (“RBCCM”), Mizuho Bank, Ltd.
(“Mizuho”), The Bank of Tokyo-Mitsubishi UFJ, Ltd. (“Bank of Tokyo”) and HSBC
Securities (USA) Inc. (“HSBC”) will act as joint lead arrangers and joint
bookrunners, J.P. Morgan, Merrill Lynch, CS Securities,



--------------------------------------------------------------------------------

RBCCM, Mizuho, Bank of Tokyo and HSBC will act as co-syndication agents and
Fifth Third Bank, Standard Chartered Bank and SunTrust Robinson Humphrey, Inc.
will act as managing agents, in each case, for the Euro Term B-1 Facility (as
defined below);

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

 

  Section 1. Amendments Relating to the Euro Term B-1 Loans.

Effective as of the Amendment No. 2 Effective Date, the Loan Agreement is hereby
amended as follows:

(a) The following defined terms shall be added to Section 1.1 of the Loan
Agreement in alphabetical order:

“Additional Euro Term B-1 Lender” means a Person with an Additional Euro Term
B-1 Commitment to make Additional Euro Term B-1 Loans to the Borrower on the
Amendment No. 2 Effective Date.

“Additional Euro Term B-1 Loan” means a Loan that is made pursuant to Section
2.01(e) of the Loan Agreement on the Amendment No. 2 Effective Date.

“Additional Euro Term B-1 Commitment” means, with respect to an Additional Euro
Term B-1 Lender, the commitment of such Additional Euro Term B-1 Lender to make
an Additional Euro Term B-1 Loan hereunder on the Amendment No. 2 Effective
Date, in the amount set forth on the signature page of such Additional Term B-1
Lender to the Amendment No. 2 Joinder. The aggregate amount of the Additional
Euro Term B-1 Commitments of all Additional Euro Term B-1 Lenders shall equal
the outstanding aggregate principal amount of Non-Exchanged Euro Term B Loans.

“Amendment No. 2” means Amendment No. 2 to the Loan Agreement dated as of the
Amendment No. 2 Effective Date.

“Amendment No. 2 Effective Date” means September 22, 2016, the date on which all
conditions precedent set forth in Section 3 of Amendment No. 2 are satisfied.

“Amendment No. 2 Joinder” means the Joinder Agreement dated as of the Amendment
No. 2 Effective Date among the Borrower, the Administrative Agent and each
Additional Euro Term B-1 Lender.

“Euro Term B-1 Facility” means the credit facility for the Euro Term B-1 Loans
described in Section 2.1(e) hereof.

“Euro Term B-1 Lender” means a Lender with an outstanding Euro Term B-1
Commitment or an outstanding Euro Term B-1 Loan.

 

2



--------------------------------------------------------------------------------

“Euro Term B-1 Loan” means an Additional Euro Term B-1 Loan or a Loan that is
deemed made pursuant to Section 2.01(e) hereof.

“Euro Term B-1 Commitment” means, with respect to a Lender, the agreement of
such Lender to exchange the entire principal amount of its Euro Term B Loans (or
such lesser amount allocated to it by the Administrative Agent) for an equal
principal amount of Euro Term B-1 Loans on the Amendment No. 2 Effective Date.

“Euro Term B-1 Loan Percentage” means, for any Euro Term B-1 Lender, the
percentage held by such Euro Term B-1 Lender of the aggregate principal amount
of all Euro Term B-1 Loans then outstanding.

“Euro Term B-1 Note” is defined in Section 2.12(d) hereof.

“Euro Term B-1 Termination Date” is defined in Section 2.7(b) hereof.

“Exchanged Euro Term B Loans” means each Euro Term B Loan extended on the
Closing Date (or portion thereof) and held by a Rollover Euro Term B Lender on
the Amendment No. 2 Effective Date immediately prior to the extension of credit
hereunder on the Amendment No. 2 Effective Date and as to which the Rollover
Euro Term B Lender thereof has consented to exchange into a Euro Term B-1 Loan
and the Administrative Agent has allocated into a Euro Term B-1 Loan.

“Non-Exchanged Euro Term B Loan” means each Euro Term B Loan extended on the
Closing Date (or portion thereof) other than an Exchanged Euro Term B Loan.

“Rollover Euro Term B Lender” means each Euro Term B Lender with a Euro Term B
Loan extended on the Closing Date that has consented to exchange such Euro Term
B Loan into a Euro Term B-1 Loan, and that has been allocated such Euro Term B-1
Loan by the Administrative Agent.

(b) All references to “Euro Term B Facility,” “Euro Term B Lender,” “Euro Term B
Loan,” “Euro Term B Loan Commitment,” “Euro Term B Loan Percentage,” “Euro Term
B Note” and “Euro Term B Termination Date” in the Loan Agreement and the Loan
Documents shall be deemed to be references to “Euro Term B-1 Facility,” “Euro
Term B-1 Lender,” “Euro Term B-1 Loan,” “Euro Term B-1 Commitment,” “Euro Term
B-1 Loan Percentage,” “Euro Term B-1 Note” and “Euro Term B-1 Termination Date,”
respectively (other than any such references contained in (i) the preliminary
statements to the Loan Agreement, (ii) Amendment No. 2, (iii) Section 2.1(c) of
the Loan Agreement, (iv) Section 2.10 of the Loan Agreement, (v) Section 2.17 of
the Loan Agreement, (vi) Section 3.2 of the Loan Agreement, (vii) Section 3.3 of
the Loan Agreement and (viii) Section 6.10 of the Loan Agreement).

(c) Clause (b) of the definition of “Applicable Margin” in Section 1.1 of the
Loan Agreement is hereby amended by deleting such clause and replacing it with
the following:

“(b) with respect to any Euro Term B-1 Loan, 3.25% per annum”

 

3



--------------------------------------------------------------------------------

(d) The definition of “Loan Documents” in Section 1.1 of the Loan Agreement is
hereby amended by replacing the word “and” prior to “Amendment No. 1” with “,”
and adding immediately prior to the period therein, “ and Amendment No. 2 and
Amendment No. 2 Joinder”.

(e) Section 2.1 of the Loan Agreement is hereby amended by making clause (e)
thereof clause (f) and adding the following new clause (e):

“(e) Subject to the terms and conditions set forth herein and in Amendment No.
2, each Rollover Euro Term B Lender severally agrees to exchange its Exchanged
Euro Term B Loans for a like principal amount of Euro Term B-1 Loans on the
Amendment No. 2 Effective Date. Subject to the terms and conditions set forth
herein and in Amendment No. 2, each Additional Euro Term B-1 Lender severally
agrees to make an Additional Euro Term B-1 Loan to the Borrower on the Amendment
No. 2 Effective Date in the principal amount equal to its Additional Euro Term
B-1 Commitment on the Amendment No. 2 Effective Date. The Borrower shall prepay
the Non-Exchanged Euro Term B Loans with a like amount of the gross proceeds of
the Additional Euro Term B-1 Loans, concurrently with the receipt thereof. The
Borrower shall pay to the Euro Term B Lenders immediately prior to the
effectiveness of Amendment No. 2 all accrued and unpaid interest on the Euro
Term B Loans to, but not including, the Amendment No. 2 Effective Date on such
Amendment No. 2 Effective Date. The Euro Term B-1 Loans shall have the same
terms as the Euro Term B Loans as set forth in the Loan Agreement and Loan
Documents before giving effect to Amendment No. 2, except as modified by
Amendment No. 2; it being understood that the Euro Term B-1 Loans (and all
principal, interest and other amounts in respect thereof) will constitute
“Obligations” under the Loan Agreement and the other Loan Documents and shall
have the same rights and obligations under the Loan Agreement and Loan Documents
as the Euro Term B Loans prior to the Amendment No. 2 Effective Date. The Euro
Term B-1 Loans comprising the Borrowing hereunder of Euro Term-1 B Loans shall
be Eurodollar Loans.”

(f) Section 2.7(c) of the Loan Agreement is hereby amended by replacing it in
its entirety with the following:

“(b) Scheduled Payments of Euro Term B-1 Loans. Subject to Section 2.15, the
Borrower shall make principal payments on the Euro Term B-1 Loans in
installments on each Fiscal Quarter End Date, commencing with the first fiscal
quarter ended after the Amendment No. 2 Effective Date, in an aggregate amount
equal to 0.25% of the aggregate principal amount of the Euro Term B-1 Loans made
on the Amendment No. 2 Effective Date, in each case per fiscal quarter (which
payments in each case shall be reduced as a result of the application of
prepayments in accordance with the order of priority set forth in Section
2.8(a), Section 2.8(c) and Section 2.8(e), as applicable); it being further
agreed that a final payment comprised of all principal and interest not sooner
paid on the Euro Term B-1 Loans, shall be due and payable on April 29, 2023, the
final maturity thereof (the “Euro Term B-1 Termination Date”).”

 

4



--------------------------------------------------------------------------------

(g) Section 2.8(a)(i) of the Loan Agreement is hereby amended by inserting “and
Section 2.8(a)(iv)” immediately after “Section 2.8(a)(iii).”

(h) Section 2.8(a)(ii) of the Loan Agreement is hereby amended by replacing it
in its entirety with “[Reserved]”.

(i) Section 2.8(a) of the Loan Agreement is hereby amended by adding the
following new clause (iv):

“(iv) In the event that, on or prior to the date that is six (6) months after
the Amendment No. 2 Effective Date, the Borrower (x) prepays, repays,
refinances, substitutes or replaces any Euro Term B-1 Loans in connection with a
Repricing Transaction (including, for the avoidance of doubt, any prepayment
made pursuant to Section 2.8(c)(i) that constitutes a Repricing Transaction), or
(y) effects any amendment, waiver or other modification of, or consent under,
this Agreement resulting in a Repricing Transaction, the Borrower shall pay to
the Administrative Agent, for the ratable account of each of the applicable Euro
Term B-1 Lenders, (A) in the case of clause (x), a premium of 1.00% of the
aggregate principal amount of the Euro Term B-1 Loans so prepaid, repaid,
refinanced, substituted or replaced and (B) in the case of clause (y), a fee
equal to 1.00% of the aggregate principal amount of the Euro Term B-1 Loans
outstanding immediately prior to such amendment, waiver, modification or consent
that are the subject of such Repricing Transaction. If, on or prior to the date
that is six (6) months after the Amendment No. 2 Effective Date, all or any
portion of the Euro Term B-1 Loans held by any Euro Term B-1 Lender are prepaid,
repaid, refinanced, substituted or replaced pursuant to Section 8.5 as a result
of, or in connection with, such Euro Term B-1 Lender being a Non-Consenting
Lender with respect to any amendment, waiver, modification or consent referred
to in clause (y) above (or otherwise in connection with a Repricing
Transaction), such prepayment, repayment, refinancing, substitution or
replacement will be made at 101% of the principal amount so prepaid, repaid,
refinanced, substituted or replaced. All such amounts shall be due and payable
on the date of effectiveness of such Repricing Transaction.”

(j) Section 2.10 of the Loan Agreement is hereby amended by adding the following
sentence after the second sentence in such section:

“The Euro Term B-1 Commitments and Additional Euro Term B-1 Commitments shall
automatically terminate upon the making, conversion or continuance, as
applicable, of the Euro Term B-1 Loans on the Amendment No. 2 Effective Date.”

(k) The first sentence in Section 2.12(d) of the Loan Agreement is hereby
amended by replacing it in its entirety with the following:

“Any Lender may request that its Loans be evidenced by a promissory note or
notes in the forms of Exhibit D-1 (in the case of its Term A Loan and referred
to

 

5



--------------------------------------------------------------------------------

herein as a “Term A Note”), Exhibit D-2 (in the case of its U.S. Term B-1 Loan
and referred to herein as a “U.S. Term B-1 Note”), Exhibit D-3 (in the case of
its Euro Term B-1 Loan and referred to herein as a “Euro Term B-1 Note”),
Exhibit D-4 (in the case of its Revolving Loans and referred to herein as a
“Revolving Note”), as applicable (the Term A Notes, U.S. Term B-1 Notes, Euro
Term B-1 Notes and Revolving Notes being hereinafter referred to collectively as
the “Notes” and individually as a “Note”).”

(l) Exhibit D-3 to the Loan Agreement is hereby amended and restated in its
entirety in the form of Annex A hereto.

(m) Section 6.10 of the Loan Agreement is hereby amended by adding the following
immediately after the fifth sentence thereof:

“The Borrower shall use the proceeds of the Euro Term B-1 Loans on the Amendment
No. 2 Effective Date to refinance the Euro Term B Loans.”

(n) Section 8.5 of the Loan Agreement is hereby amended by inserting “or Section
2.8(a)(iv)” immediately after “Section 2.8(a)(iii).”

(o) Each Lender delivering a Consent or a Joinder hereunder waives, any right to
compensation for losses, expenses or liabilities incurred by such Lender to
which it may otherwise be entitled pursuant to Section 8.1 of the Loan Agreement
in respect of the transactions contemplated hereby.

 

  Section 2. Representations and Warranties.

Each Loan Party represents and warrants to the Lenders as of the Amendment No. 2
Effective Date that:

(a) Immediately before and after giving effect to this Amendment, each of the
representations and warranties set forth in the Loan Agreement and in the other
Loan Documents shall be and remain true and correct in all material respects
(or, if qualified as to “materiality,” “material adverse effect” or similar
language, shall be true and correct in all respects (after giving effect to any
such qualification therein)) as of said time, except to the extent the same
expressly relate to an earlier date.

(b) At the time of and after giving effect to this Amendment, no Default or
Event of Default shall have occurred and be continuing.

 

  Section 3. Conditions to Effectiveness.

This Amendment shall become effective on the date on which each of the following
conditions is satisfied (the “Amendment No. 2 Effective Date”):

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles or electronic copies (and, to the extent requested by
the Administrative Agent, followed promptly by originals) unless otherwise
specified:

(1) counterparts of this Amendment executed by each of the Loan Parties; and

(2) a Euro Term B-1 Note executed by the Borrower in favor of each Euro Term B-1
Lender requesting a Euro Term B-1 Note at least two (2) Business Days prior to
the Amendment No. 2 Effective Date, if any.

 

6



--------------------------------------------------------------------------------

(b) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles or electronic copies (and, to the extent requested by
the Administrative Agent, followed promptly by originals) unless otherwise
specified;

(1) (A) a favorable written opinion (addressed to the Administrative Agent and
the Lenders) of Cleary Gottlieb Steen & Hamilton LLP, special counsel to the
Loan Parties and (B) a favorable written opinion (addressed to the
Administrative Agent and the Lenders) of Young Conaway Stargatt & Taylor, LLP,
local counsel to the Borrower and the Guarantors in the state of Delaware;

(2) (i) copies of the certificate of formation, certificate of incorporation,
certificate of organization, operating agreement, articles of incorporation,
memorandum and articles of association and bylaws, as applicable (or comparable
organizational documents) of the Borrower and the Guarantors and, to the extent
applicable, certified as of a recent date by the appropriate governmental
official (or a representation that such documents have not been amended since
the Escrow Release Date); (ii) incumbency certificates of the officers of such
Person executing the Loan Documents to which it is a party as of the Amendment
No. 2 Effective Date and prior to the funding of the Euro Term B-1 Loans; (iii)
resolutions of the board of directors or similar governing body of the Loan
Parties approving and authorizing the execution, delivery and performance of
this Agreement and the other Loan Documents to which such Loan Party is a party
as of the Amendment No. 2 Effective Date and prior to the funding of the Euro
Term B-1 Loans, certified as of the Amendment No. 2 Effective Date by such Loan
Party as being in full force and effect without modification or amendment; and
(iv) copies of the certificates of good standing or the equivalent (if any) for
each Loan Party from the office of the secretary of state or other appropriate
governmental department or agency of the state of its formation, incorporation
or organization, in each case dated a recent date prior to the Amendment No. 2
Effective Date; and

(3) a certificate signed by a Responsible Officer of the Borrower certifying as
to the satisfaction of the conditions set forth in Section 2.16(a)(v) of the
Loan Agreement with respect to the Euro Term B-1 Loans and in paragraphs (g) and
(h) of this Section 3 as of the Amendment No. 2 Effective Date.

(c) the existing Euro Term B Loans shall be repaid with the proceeds of the Euro
Term B-1 Loans substantially simultaneously with effectiveness of this Amendment
and the Borrower shall have delivered a prepayment notice with respect to such
repayment as required by Section 2.8(a)(i) of the Loan Agreement; provided that
the parties hereto agree that such prepayment notice may be delivered by 10:00
a.m., New York City time, one Business Day before the date of the proposed
repayment.

 

7



--------------------------------------------------------------------------------

(d) The aggregate principal amount of the Exchanged Euro Term B Loans plus the
aggregate principal amount of the Additional Euro Term B-1 Commitments shall
equal the aggregate principal amount of the outstanding Euro Term B Loans
immediately prior to the Amendment No. 2 Effective Date.

(e) The Borrower shall have paid to the Administrative Agent, for the ratable
account of the Euro Term B Lenders immediately prior to the Amendment No. 2
Effective Date, all accrued and unpaid interest on the Euro Term B Loans to, but
not including, the Amendment No. 2 Effective Date.

(f) All reasonable and documented out-of-pocket fees and expenses due to the
Administrative Agent and J.P. Morgan Securities LLC required to be paid on the
Amendment No. 2 Effective Date (including pursuant to Section 9 hereof) shall
have been paid (or the Borrower shall have made arrangements reasonably
satisfactory to the Administrative Agent for such payment).

(g) At the time and immediately after giving effect to the incurrence of the
Euro Term B-1 Loans, no Default or Event of Default shall have occurred and be
continuing.

(h) Each of the representations and warranties of the Loan Parties set forth in
the Loan Agreement, Section 2 of this Amendment and in the other Loan Documents
shall be and remain true and correct in all material respects (or, if qualified
as to “materiality,” “material adverse effect” or similar language, shall be
true and correct in all respects (after giving effect to any such qualification
therein)) as of the Amendment No. 2 Effective Date, except to the extent the
same expressly relate to an earlier date.

(i) The Administrative Agent shall have received, no later than 3 Business Days
in advance of the Amendment No. 2 Effective Date, all documentation and other
information about the Loan Parties as shall have been reasonably requested in
writing at least seven (7) Business Days prior to the Amendment No. 2 Effective
Date by the Euro Term B-1 Lenders through the Administrative Agent that is
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
Patriot Act.

(j) The Administrative Agent shall have received the Notice of Borrowing
required by Section 2.5 of the Loan Agreement; provided that the parties hereto
agree that (i) any Notice of Borrowing in respect of the Euro Term B-1 Loans
requested under this Amendment may be delivered by 10:00 a.m., New York City
time, one Business Day before the date of the proposed Borrowing for such Euro
Term B-1 Loans and (ii) the Notice of Borrowing in respect of such Euro Term B-1
Loans may be made conditional on the effectiveness of this Amendment.

(k) The Administrative Agent shall have received the executed counterparts of
the Joinder executed by the Borrower and each Additional Euro Term B-1 Lender.

 

8



--------------------------------------------------------------------------------

(l) The Borrower shall have paid to the Administrative Agent, for the ratable
account of each of the applicable Euro Term Lenders with an outstanding Euro
Term B Loan immediately prior to the Amendment No. 2 Effective Date, the
prepayment premium set forth in Section 2.8(a)(ii) of the Loan Agreement.

(m) The Administrative Agent shall have received a completed “Life-of-Loan”
Federal Emergency Management Agency standard flood hazard determination with
respect to each Mortgaged Property (together with a notice about special flood
hazard area status and flood disaster assistance duly executed by the Borrower
and each other Loan Party relating thereto).

(n) The Administrative Agent shall notify the Borrower and the Lenders of the
Amendment No. 2 Effective Date and such notice shall be conclusive and
binding. Notwithstanding the foregoing, the amendments effected hereby shall not
become effective, the obligations of the Additional Euro Term B-1 Lenders to
make Additional Euro Term B-1 Loans will automatically terminate, if each of the
conditions set forth or referred to in this Section 3 has not been satisfied at
or prior to 5:00 p.m., New York City time, on September 22, 2016.

 

  Section 4. Formal Requests Deemed Made.

By its execution of this Amendment, the Borrower hereby delivers and the
Administrative Agent hereby acknowledges receipt of this Amendment as the
satisfaction of the requirements to give notice required to the Administrative
Agent pursuant to Section 2.16(a) of the Loan Agreement.

 

  Section 5. Acknowledgments.

Each Loan Party hereby expressly acknowledges the terms of this Amendment and
reaffirms, as of the date hereof, (i) the covenants and agreements contained in
each Loan Document to which it is a party, including, in each case, such
covenants and agreements as in effect immediately after giving effect to this
Amendment and the transactions contemplated hereby, (ii) its guarantee of the
Obligations (including, without limitation, the Euro Term B-1 Loans) pursuant to
the Collateral Documents and (iii) its grant of Liens on the Collateral to
secure the Obligations (including, without limitation, the Obligations with
respect to the Euro Term B-1 Loans) pursuant to the Collateral Documents.

 

  Section 6. Liens Unimpaired.

After giving effect to this Amendment, neither the modification of the Loan
Agreement effected pursuant to this Amendment nor the execution, delivery,
performance or effectiveness of this Amendment:

(a) impairs the validity, effectiveness or priority of the Liens granted
pursuant to any Loan Document (including, for the avoidance of doubt, any Cayman
Islands law governed share mortgage granted by any Loan Party), and such Liens
continue unimpaired with the same priority to secure repayment of all
Obligations, whether heretofore or hereafter incurred; or

(b) requires that any new filings be made or other action taken to perfect or to
maintain the perfection of such Liens.

 

9



--------------------------------------------------------------------------------

  Section 7. Entire Agreement.

This Amendment, the Loan Agreement and the other Loan Documents constitute the
entire agreement among the parties hereto with respect to the subject matter
hereof and thereof and supersede all other prior agreements and understandings,
both written and verbal, among the parties hereto with respect to the subject
matter hereof. Except as expressly set forth herein, this Amendment and the Loan
Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of any party under, the
Loan Agreement, nor alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Loan
Agreement, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. It is understood and agreed that each
reference in each Loan Document to the “Loan Agreement,” whether direct or
indirect, shall hereafter be deemed to be a reference to the Loan Agreement as
amended by this Amendment and that this Amendment is a “Loan Document” and a
“Refinancing Amendment.”

 

  Section 8. Amendment, Modification and Waiver.

This Amendment may not be amended, modified or waived except pursuant to a
writing signed by each of the parties hereto.

 

  Section 9. Expenses.

The Borrower agrees to reimburse the Administrative Agent for its reasonable and
documented out-of-pocket expenses incurred by them in connection with this
Amendment, including the reasonable and documented fees, charges and
disbursements of Cahill Gordon & Reindel LLP, counsel for the Administrative
Agent.

 

  Section 10. Counterparts.

This Amendment may be executed in any number of counterparts and by different
parties hereto on separate counterparts, each of which when so executed and
delivered shall be deemed to be an original, but all of which when taken
together shall constitute a single instrument. Delivery of an executed
counterpart of a signature page of this Amendment by facsimile transmission or
electronic transmission shall be effective as delivery of a manually executed
counterpart hereof.

 

  Section 11. Governing Law and Waiver of Right to Trial by Jury.

THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO
THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK. SECTION 10.22 OF THE LOAN AGREEMENT IS
HEREBY INCORPORATED BY REFERENCE INTO THIS AMENDMENT AND SHALL APPLY HERETO.

 

10



--------------------------------------------------------------------------------

  Section 12. Headings.

The headings of this Amendment are for purposes of reference only and shall not
limit or otherwise affect the meaning hereof.

 

  Section 13. Effect of Amendment.

Except as expressly set forth herein, this Amendment shall not by implication or
otherwise limit, impair, constitute a waiver of or otherwise affect the rights
and remedies of the Lenders or the Administrative Agent under the Loan Agreement
or any other Loan Document, and shall not alter, modify, amend or in any way
affect any of the terms, conditions, obligations, covenants or agreements
contained in the Loan Agreement or any other provision of the Loan Agreement or
any other Loan Document, all of which are ratified and affirmed in all respects
and shall continue in full force and effect.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

WESTERN DIGITAL CORPORATION By:  

/s/ Mark Long

  Name:   Mark Long   Title:   Executive Vice President, Chief Financial Officer
and Chief Strategy Officer

[SIGNATURE PAGE TO AMENDMENT NO. 2]



--------------------------------------------------------------------------------

HGST, INC. WD MEDIA, LLC By:  

/s/ Michael C. Ray

  Name:   Michael C. Ray   Title:   Secretary WESTERN DIGITAL (FREMONT), LLC By:
 

/s/ Michael C. Ray

  Name:   Michael C. Ray   Title:   Vice President and Secretary WESTERN DIGITAL
TECHNOLOGIES, INC. By:  

/s/ Michael C. Ray

  Name:   Michael C. Ray   Title:   Executive Vice President, Chief Legal
Officer and Secretary

[SIGNATURE PAGE TO AMENDMENT NO. 2]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

/s/ Belinda Lucas

  Name:   Belinda Lucas   Title:   Authorised Signatory

[SIGNATURE PAGE TO AMENDMENT NO. 2]



--------------------------------------------------------------------------------

EXHIBIT A

CONSENT TO CASHLESS ROLL

CONSENT TO CASHLESS ROLL (this “Consent”) in connection with Amendment No. 2
(“Amendment”) to that certain Loan Agreement, dated as of April 29, 2016 (the
“Loan Agreement”), by and among Western Digital Corporation (the “Borrower”),
JPMorgan Chase Bank, N.A., as Administrative Agent (the “Administrative Agent”),
the Lenders from time to time party thereto and the other parties thereto.
Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Amendment.

Existing Euro Term B Lenders / Cashless Settlement

Each undersigned Euro Term B Lender hereby irrevocably and unconditionally
consents to convert 100% of the outstanding principal amount of the Euro Term B
Loan held by such Euro Term B Lender as set forth in the table below (or such
lesser amount allocated to such Lender by the Administrative Agent) into a Euro
Term B-1 Loan in a like principal amount via a cashless roll.

 

Existing Euro Term B Lender (name of legal entity)

  

Existing Commitment and amount to roll

                           

IN WITNESS WHEREOF, the undersigned has caused this Consent to be executed and
delivered by a duly authorized officer.

 

Date: September     , 2016 Each Lender specified under the heading “Existing
Euro Term B Lender” above By:  

 

  Name:   Title: If a second signature is necessary: By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT B

JOINDER AGREEMENT

JOINDER AGREEMENT, dated as of September 22, 2016 (this “Agreement”), by and
among JPMORGAN CHASE BANK, N.A. (the “Euro Term B-1 Lender”), Western Digital
Corporation (the “Borrower”), and JPMORGAN CHASE BANK, N.A. (the “Administrative
Agent”).

RECITALS:

WHEREAS, reference is hereby made to the Loan Agreement, dated as of April 29,
2016, as amended by Amendment No. 1, dated as of August 17, 2016 (as further
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Loan Agreement”), among the Borrower, each lender from time
to time party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent and
the other parties thereto (capitalized terms used but not defined herein having
the meaning provided in the Loan Agreement (as amended by Amendment No. 2));

WHEREAS, subject to the terms and conditions of the Loan Agreement, the Borrower
may establish the Additional Euro Term B-1 Commitment with existing Euro Term B
Lenders and/or Additional Euro Term B-1 Lenders; and

WHEREAS, subject to the terms and conditions of Amendment No. 2, Additional Euro
Term B-1 Lenders shall become Lenders pursuant to one or more Joinders (as
defined in Amendment No. 2);

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

Each Additional Euro Term B-1 Lender hereby agrees to provide the Additional
Euro Term B-1 Commitment set forth on its signature page hereto pursuant to and
in accordance with Section 2.1(d) of the Loan Agreement. The Additional Euro
Term B-1 Commitment provided pursuant to this Agreement shall be subject to all
of the terms in the Loan Agreement and to the conditions set forth in the Loan
Agreement, and shall be entitled to all the benefits afforded by the Loan
Agreement and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably from the Guaranty and security interests
created by the Collateral Documents.

Each Additional Euro Term B-1 Lender, the Borrower and the Administrative Agent
acknowledge and agree that the Additional Euro Term B-1 Commitment provided
pursuant to this Agreement shall constitute Additional Euro Term B-1 Commitments
for all purposes of the Loan Agreement and the other applicable Loan
Documents. Each Additional Euro Term B-1 Lender hereby agrees to make an
Additional Euro Term B-1 Loan to the Borrower in an amount equal to its
Additional Euro Term B-1 Commitment on the Amendment No. 2 Effective Date in
accordance with Section 2.01(e) of the Loan Agreement.



--------------------------------------------------------------------------------

Each Additional Euro Term B-1 Lender (i) confirms that it has received a copy of
the Loan Agreement and the other Loan Documents, together with copies of the
financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement; (ii) agrees that it will, independently
and without reliance upon the Administrative Agent, the Joint Lead Arrangers or
any other Additional Euro Term B-1 Lender or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Agreement; (iii) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Loan Agreement and the other Loan Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto; and (iv) agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of the Loan Agreement are required to be performed by it as a Lender.

Upon (i) the execution of a counterpart of this Agreement by each Additional
Euro Term B-1 Lender, the Administrative Agent and the Borrower and (ii) the
delivery to the Administrative Agent of a fully executed counterpart (including
by way of telecopy or other electronic transmission) hereof, each of the
undersigned Additional Euro Term B-1 Lenders shall become Lenders under the Loan
Agreement and shall have the respective Additional Euro Term B-1 Commitment set
forth on its signature page hereto, effective as of the Amendment No. 2
Effective Date.

For each Additional Euro Term B-1 Lender, delivered herewith to the
Administrative Agent are such forms, certificates or other evidence with respect
to United States federal income tax withholding matters as such Additional Euro
Term B-1 Lender may be required to deliver to the Administrative Agent pursuant
to Section 10.1 of the Loan Agreement.

This Agreement may not be amended, modified or waived except by an instrument or
instruments in writing signed and delivered on behalf of each of the parties
hereto.

This Agreement, the Loan Agreement and the other Loan Documents constitute the
entire agreement among the parties with respect to the subject matter hereof and
thereof and supersede all other prior agreements and understandings, both
written and verbal, among the parties or any of them with respect to the subject
matter hereof.

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

Any term or provision of this Agreement which is invalid or unenforceable in any
jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement or affecting the validity
or enforceability of any of the terms or provisions of this Agreement in any
other jurisdiction. If any provision of this Agreement is so broad as to be
unenforceable, the provision shall be interpreted to be only so broad as would
be enforceable.

 

B-2



--------------------------------------------------------------------------------

This Agreement may be executed in counterparts, each of which shall be deemed to
be an original, but all of which shall constitute one and the same agreement.

 

B-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder Agreement as of date first written
above.

 

JPMORGAN CHASE BANK, N.A. By:  

 

  Name:   Title: Additional Euro Term B-1 Commitments: €[    ] WESTERN DIGITAL
CORPORATION By:  

 

  Name:   Title:

 

B-4



--------------------------------------------------------------------------------

Accepted: JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

 

  Name:   Title:

 

B-5



--------------------------------------------------------------------------------

EXHIBIT D-2

EURO TERM B-1 NOTE

 

€                            , 20    

FOR VALUE RECEIVED, the undersigned, Western Digital Corporation, a Delaware
corporation (the “Borrower”), hereby promises to pay to
                                         or its registered assigns (the
“Lender”) at the principal office of JPMorgan Chase Bank, N.A., as
Administrative Agent, in New York, New York, in immediately available funds, the
principal sum of                                               Euros
(€            ) or, if less, the aggregate unpaid principal amount of the Euro
Term B-1 Loan made or maintained by the Lender to the Borrower pursuant to the
Loan Agreement (as defined below), in installments in the amounts and on the
dates called for by Section 2.7(c) of the Loan Agreement, together with interest
on the principal amount of such Euro Term B-1 Loan from time to time outstanding
hereunder at the rates, and payable in the manner and on the dates, specified in
the Loan Agreement.

This Note is one of the Euro Term B-1 Notes referred to in the Loan Agreement
dated as of April 29, 2016 among the Borrower, JPMorgan Chase Bank, N.A., as
Administrative Agent, the Lenders party thereto from time to time, and the other
agents party thereto (as extended, renewed, amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”), and this Note and the holder hereof are entitled to all the
benefits and security provided for thereby or referred to therein, to which Loan
Agreement reference is hereby made for a statement thereof. All defined terms
used in this Note, except terms otherwise defined herein, shall have the same
meaning as in the Loan Agreement. This Note shall be governed by and construed
in accordance with the laws of the State of New York.

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all on the terms and in the manner as provided for in the Loan
Agreement.

The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.

 

WESTERN DIGITAL CORPORATION By:  

 

  Name:   Title: